        Case 1:19-cv-03729-DLF Document 15-1 Filed 05/21/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
BLACK ROCK CITY LLC,                          )
                                              )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )
                                              )      Civil Action No. 19-cv-03729-DLF
DAVID BERNHARDT,                              )
SECRETARY OF THE INTERIOR, et al.             )
                                              )
                                              )
       Defendants.                            )
                                              )


    [PROPOSED] ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION
    FOR RELIEF FROM THE REQUIREMENTS OF LOCAL CIVIL RULE 7(N)

       Upon consideration of Defendants’ Unopposed Motion for Relief from the Requirements

of Local Rule 7(n)(1), it is hereby ORDERED that Defendants’ Motion is GRANTED, and

further ORDERED that the deadline for Defendants to file a certified list of the contents of the

administrative record is tolled until thirty days after Defendants file an answer to Plaintiff’s

Complaint, or as otherwise addressed in the Court’s ruling on Defendants’ Motion to Dismiss.

       SO ORDERED this ___ day of ___________, 2020.



                                                              ___________________________
                                                              Judge Dabney L. Friedrich
